Case 5:18-cv-05044-JLV Document 26-6 Filed 11/05/19 Page 1 of 9 PageID #: 482




                                 Exhibit F.
            March 24, 2015 letter from Farm Bureau to Gregerson’s
Case 5:18-cv-05044-JLV Document 26-6 Filed 11/05/19 Page 2 of 9 PageID #: 483



                                           .=.
                       FARM BUREAU FINANCIAL SERVICES

                             Certified Mail- Return Receipt Requested
                                 DISCLAIMER OF COVERAGE



  March 24,2015


  Leonard and Patty Gregerson
  l3765 Lame Jonny Rd
  Fairburn SD 57738


  RE:    Named Insured:          Leonard and Patty Gregerson
         Policy Number:          7936007
         Claim Number:           A090314POO
         Date of Loss:           10-17-14


  Dear Mr. and Mrs. Gregerson,


  We received notification of a claim as a result of an incident which occurred on 17th day
  of October, 2014, in Meade County SD.

  You were issued a policy of liability insurance policy, 7936007 by the Farm Bureau
  Property & Casualty Insurance Company of West Des Moines, Iowa, for the period of
  May 16,2014 to May 16,2015, and the above claim has been submitted to us for
  coverages under this policy. You policy has scheduled coverage for livestock in the
  amount of $1,812,100.00. This property is listed under the blanket coverage as scheduled
  by class.

  Based upon the information you have given, and our supplemental investigation, this
  letter is to advise you that we hereby deny and disclaim coverage and contend that our
  policy does not apply to the circumstances of this incident.

  The facts, as confirmed to date, indicate that you had turned your livestock over to a
  custom feeder and then notified us of a significant shortage upon the taking of an
  inventory on the date ofthe loss indicated above.

  The Company also takes this opportunity to set forth its coverage position under the
  policy provisions. While the Company has attempted to be as accurate as possible in
  reproducing policy language, any typographical errors or differences are not intended to
  alter the intent ofthis letter or the terms of coverage provided




                                                                          Gregerson - 000064
Case 5:18-cv-05044-JLV Document 26-6 Filed 11/05/19 Page 3 of 9 PageID #: 484

  Page 2 of8
  March 24,20] 5
  Leonard and Patty Gregerson


  Your policy with us contains the following provisions:


  General Section
  Insuring Agreement (PKSD.SGENL.1214)
  In return for payment ofthe premium and subject to all the terms and conditions ofthe
  policy, we agree to provide the insurance described in this policy and summarized in the
  Declarations pages.

  Definitions
  Definitions Common to Entire Policy
  Throughout your policy certain words or phrases are given exact meanings. The
  definition ofwe, us and our as well as the definition for you andyour are given below.

  Other words or phrases that are given exact meanings in the policy are shown with
  quotation marks whenever they are used Each section ofthis policy has a glossary of
  these definitions, and additional definitions specific to a coverage may be provided at the
  module level. The following words andphrases are common to the entire policy

  "Occurrence"
  An accident, including continuous or repeated exposure to substantially the same general
  harmful conditions

  "Property Damage II
  Physical injury to or destruction oftangible property, including its loss ofuse. All such
  loss ofuse shall be considered to start at the time ofthe "occurrence" that caused the
  "property damage ".

  Reservation ofRights
  No act in connection with the investigation ofany loss or claim by our employees or
  representatives shall be considered a waiver ofany defense which we might otherwise
  have with respect to any loss or claim. All such acts ofinvestigation shall be considered
  to have been made without compromising the coverages as described in the policy. The
  act ofinvestigation, by itself, is not intended to convey that coverage exists. As the facts
  become known, the policy language will determine if coverage exists or notfor the loss,
  and all provisions under the policy are specifically reserved during our investigation.


          *****************************************************

  The below section will addresses the property section ofthe policy.


  Property Section (PKSD.SPROP.0508)



                                                2
                                                                            Gregerson - 000065
Case 5:18-cv-05044-JLV Document 26-6 Filed 11/05/19 Page 4 of 9 PageID #: 485

  Page 3 of8
  March 24,2015
  Leonard and Patty Gregerson


  This section, combined with the General Section and property modules, provides the
  property coverages you selected, as identified in the Declarations.

  For each type ofproperty you own or rent, you need specific property insurance
  protection. Dwellings, buildings, and other property are identified in the declarations.
  Personal property is insured on an unscheduled (blanket) basis, except for items you
  have chosen to schedule individually

  Introduction
  Your property coverages are determined by combining the terms and provisions ofthe
  General Section and Property Section with one or more ofthe following property
  modules:

  F Farm/Ranch Personal Property Module for farmers/ranchers, providing blanket
  coverage and/or scheduled coverage for personal property used in the '1arm/ranch"
  operation.

  Covered Causes OfLoss
  The scheduled Personal Property Module includes a separate Cause ofLoss Index
  applicable only to that module.

  For the other modules (Dwelling; Mobile Home; Household Personal Property; Condo;
  Garages, Outbuildings and Other Structures; and Farm/Ranch Personal Property), the
  Declarations indicate whether property is insured for Named Causes ofLoss or Special
  Causes ofLoss.

  Under your policy special perils for livestock will apply. Those perils, indicated in the
  policy are, "named 1-10, plus 30 and 31". These perils are shown below as:

  Special Causes ofLoss
  When the Declarations indicate coverage for Special Causes ofLoss, coverage is
  providedfor accidental direct physical loss except as excluded
  Named Causes OfLoss Index
  A. When the Declarations indicate coverage for Named Causes ofLoss, we insure your
  property as described in the Declarations for sudden and accidental direct physical loss
  Ileaused by" the Named Causes ofLoss indicated by number in the Declarations. The
  Named Causes ofLoss are shown below. The coverage provided is subject to the General
  Section Exclusions, the Additional Exclusions in this Property Section, and any
  applicable property module exclusions.


  Named Causes ofLoss
  When the Declarations indicate coverage for Named Causes ofLoss, coverage is
  providedfor only the causes ofloss identified by number in the Declarations. Refer to the
  Named Causes ofLoss Index in this section.

                                               3
                                                                           Gregerson - 000066
Case 5:18-cv-05044-JLV Document 26-6 Filed 11/05/19 Page 5 of 9 PageID #: 486

  Page 4 of8
  March 24,2015
  Leonard and Patty Gregerson




  1. Fire or Lightning
  2. Explosion
  3. Windstorm or Hail
  4. Riot or Civil Commotion
  5. Aircraft
  6. Vehicles
  7. Smoke
  8. Volcanic Eruption
  9. Vandalism or Malicious Mischief
  10. Theft
  We cover direct physical loss to or ofcovered property "caused by" theft or attempted
  theft. There is no coverage for:
  g. Loss of "farm/ranch" personal property or "business" personal property by losing,
  misplacing, mysterious disappearance or where the only evidence ofloss is a shortage
  disclosed upon taking inventory.

  Market Losses
  There is no coverage for loss to household personal property, "farm/ranch" personal
  property or "business" personal property "arising out of' delay, loss ofuse or loss of
  market.


         *********************************************************

  Farm/Ranch Personal Property Module (PKSD.MFRPP.0508)

  This module is part ofthe Property Section.
  The provisions in this module, combined with the provisions in the General Section and
  Property Section provide the farm/ranch personal property coverages you selected.

  Farm/Ranch Personal Property Coverages
  You have the following coverages only ifthey are indicated in the Declarations.

  We cover ''farm/ranch'' personal property used in the operation ofyour ''farm/ranch''for
  the causes ofloss indicated in the Declarations under Blanket Farm/Ranch Personal
  Property Coverage or Scheduled

  Farm/Ranch Personal Property Coverage.
  Farm/Ranch Personal Property Coverages apply when the covered property is on or
  temporarily away from the "insured premises. "

  Named Causes OfLoss




                                              4
                                                                         Gregerson - 000067
Case 5:18-cv-05044-JLV Document 26-6 Filed 11/05/19 Page 6 of 9 PageID #: 487

  Page 5 of8
  March 24,2015
  Leonard and Patty Gregerson


  When identified by number in the Declarations, the following causes ofloss apply to
  property covered under this module in addition to the Named Causes ofLoss in the
  Property Section.

   30. Collision
   We cover accidental direct physical loss to covered Yarmlranch" personal property
   "caused by" collision with another object or by upset.
   There is no coverage for:
  f Loss to "livestock" "arising out of' collision involving any vehicle owned or operated
   by any "insured, 1/ employee or resident ofthe "insured premises. /I We do cover loss to
   "livestock" "caused by" upset or collision ofsuch vehicles when transporting your
   "livestock. "

   31. Loss to Livestock. We cover direct physical loss to covered "livestock" "caused by":
   a. Accidental Shooting. We do not cover under this cause ofloss shootings by any
   "insured" or your employees or tenants;
   b. Attack by Dogs or Wild Animals. We do not cover loss caused directly or indirectly by
  fright or by dogs owned by any "insured";
   c. Col/apse, meaning col/apse ofbuildings, bridges or culverts;
   d. Drowning, from external causes, including flood, except for "livestock II under 15 days
   old;
   e. Electrocution; or
  f Loading or Unloading accidents resulting in their death and occurring while they are
   being loaded or unloadedfrom vehicles other than contract carriers.

  Special Causes OfLoss

  When the Declarations indicate that Farm/Ranch Personal Property is insuredfor
  Special Causes ofLoss, the following additional provisions apply,

  Livestock
  If insured under this module,
                             we cover "livestock" only for losses "caused by II the Named
  Causes ofLoss numbers 1 through 10, 30 and 31, (Shown above)


         ************************************************************

  Scheduled Personal Property Module (PKSD,MSCHP,0508)               This form not listed in the 2014
                                                                     declarations, nor even in the
  This module is part ofthe Property Section. The provisions in this 2015  declarations
                                                                     module, combined with
  the provisions in the General Section and Property Section provide the Scheduled
  Personal Property Coverages you selected.

  Scheduled Personal Property Coverage


                                               5
                                                                          Gregerson - 000068
Case 5:18-cv-05044-JLV Document 26-6 Filed 11/05/19 Page 7 of 9 PageID #: 488

  Page 6 of8
  March 24, 2015
  Leonard and Patty Gregerson


  You have the following coverage only for the personal property indicated in the
  Declarations.

  We cover property owned by, rented or leased to you and described individually or by
  class in the Declarations under Scheduled Personal Property for the causes ofloss
  indicated in the Causes ofLoss Index in this module.

  We also cover property ofcustomers ofyour "business" if Business Customers/ Property
  Coverage is indicated in the Declarations.

  Coverage applies anywhere in the world, except as limitedfor Business Customers/
  Property Coverage.

  lfthe description ofthe item(s) insured is not complete in the Declarations, reference will
  be made to a separate form that provides the complete description.

  Causes OfLoss Index Scheduled Personal Property Module
  We insure your property, other than animals, covered under this module, as indicated in
  the Declarations, for accidental direct physical loss except as excluded under the
  exceptions and limitations outlined below.

  We insure animals covered under this module as indicated in the Declarations for the
  causes ofloss indicated under Causes ofLoss Applicable to Animals.

  The coverage provided is subject to the General Section Exclusions and the Additional
  Exclusions in the Property Section.

  Causes OfLoss Applicable To Animals
  The causes ofloss applicable to animals do not apply to animals insured under the
  Livestock Transportation and Farm Goods Transportation classes ofproperty.

  We cover animals insured under this module for accidental direct physical loss "caused
  by" Named Causes ofLoss 1 through 10.

   We also cover "livestock, " elk, deer and ostriches insured under this module for
  accidental direct physical loss "caused by":
  A. Collision With Another Object. We do not cover loss "arising out ofcollision involving
  any vehicle owned or operated by any "insured, " employee or resident ofthe "insured
  premises. " We do cover loss "caused by" upset or collision ofsuch vehicles when
  transporting your animals.
  B. Accidental Shooting. We do not cover shootings by any "insured" or your employees
  or tenants.
  C. Attack by Dogs or Wild Animals. We do not cover loss caused directly or indirectly by
  fright or by dogs owned by any "insured. "
  D. "Collapse" OfBuildings, Bridges Or Culverts

                                              6
                                                                         Gregerson - 000069
Case 5:18-cv-05044-JLV Document 26-6 Filed 11/05/19 Page 8 of 9 PageID #: 489

  Page 7 of8
  March 24, 2015
  Leonard and Patty Gregerson


  E. Drowning From External Causes, Including Flood
  F Electrocution
  G. Loading or Unloading accidents resulting in the animal's death and occurring while it
  is being loaded
  or unloadedfrom a vehicle.

  Additional Exclusions Applicable To Animals
  A. There is no coverage for loss to animals "arising out of':
  5. Infidelity ofyour employees or other ''persons'' to whom your animals are entrusted;
  6. Escape, mysterious disappearance, wrongfol conversion, or embezzlement; or
  7. Participation in any organized or sanctioned racing, pulling, pushing, rodeo or
  stunting activities.

  B. There is no coverage where the only evidence ofloss is a shortage disclosed upon
  taking inventory.

  As indicated previously herein and now specifically again, no coverage is available to
  you from the Policy for claims, or damages associated with those claims, which have
  been previously addressed herein and identified as not being afforded coverage by the
  Policy. Coverage is further rejected for any and all claims, allegations or damages
  otherwise precluded from coverage because they do not meet the Policy's terms,
  definitions, conditions or limitations or which are specifically excluded by the coverage
  forms or endorsements. The Company will not indemnify you for such claims,
  allegations or damages.

  The Company, by naming the specific grounds for this disclaimer of coverage, does not
  waive any of its right or any of the other provisions or conditions of the above cited
  policy of insurance, and specifically reserves all of its rights and remedies under the
  policy and under the statutes and common law.


  Presently, we can take no further action. If additional information or evidence becomes
  available to you, NOTIFY US IMMEDIATELY. Upon such notification we wi11 review
  the matter once again to determine whether there wi11 be any change in the above-stated
  position regarding coverage under your policy for the claim(s) being made against you.



  Respectfully submitted,




  James M. DeFea, CPCU, AIC, AIS
  SD Business Center Claims Consultant

                                              7
                                                                        Gregerson - 000070
Case 5:18-cv-05044-JLV Document 26-6 Filed 11/05/19 Page 9 of 9 PageID #: 490

  Page 8 of8
  March 24, 2015
  Leonard and Patty Gregerson


  Farm Bureau Property and Casualty Insurance Company
  3500 So Phillips Ave
  Suite 247
  Sioux Falls SD 57105
  605-977-3485 (Office)


  Enc: General Section, PKSD.SGENL.1214
       Property Section, PKSD.SPROP.0508
       Farm/Ranch Personal Property Module, PKSD.MFRPP.0508
       Scheduled Personal Property Module, PKSD.MSCHP.0508




  CC: Pamela Green, Farm Bureau Agent




                                         8
                                                              Gregerson - 000071
